DETAILED ACTION
Applicants’ arguments, filed 18 December 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 21-22 are objected to because of the following informalities:  Claim 21, third line, recites “DPCC”. Claim 22 also recites “DPCC.” These appear to be mis-spellings of the abbreviation “DPPC.” The abbreviation “DPPC” is well-known in the liposome art and refers to dipalmitoyl phosphatidylcholine, which is a normal component of liposomes.  Appropriate correction is required.


Claim Interpretation
Claim 21 recites a ratio of fluticasone furoate to lipid of from about 1.10 to about 1.40. This appears to be a range of ratios of the following:
            
                
                    
                        1.10
                    
                    
                        1
                    
                
                ≤
                
                    
                        f
                        l
                        u
                        t
                        i
                        c
                        a
                        s
                        o
                        n
                        e
                         
                        f
                        u
                        r
                        o
                        a
                        t
                        e
                    
                    
                        t
                        o
                        t
                        a
                        l
                         
                        l
                        i
                        p
                        i
                        d
                    
                
                ≤
                
                    
                        1.40
                    
                    
                        1
                    
                
            
        
Similarly, claim 23 appears to recite a range of ratios of the following:
            
                
                    
                        1.10
                    
                    
                        1
                    
                
                ≤
                
                    
                        f
                        l
                        u
                        t
                        i
                        c
                        a
                        s
                        o
                        n
                        e
                         
                        f
                        u
                        r
                        o
                        a
                        t
                        e
                    
                    
                        t
                        o
                        t
                        a
                        l
                         
                        l
                        i
                        p
                        i
                        d
                    
                
                ≤
                
                    
                        1.40
                    
                    
                        1
                    
                
            
        


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, which has been newly added, recites a weight ratio of fluticasone furoate to lipid ranging from about 1.10 to about 1.40. This appears to refer to from 1.1 to 1.4 grams of fluticasone furoate per gram lipid. This does not appear to be adequately supported by the original application as filed.


    PNG
    media_image1.png
    136
    627
    media_image1.png
    Greyscale

The above-reproduced paragraph recites a drug to lipid ratio between about 1:10 and about 1:40 by weight. This fails to provide adequate support for the recited limitation of about 1.10 to about 1.40. A weight ratio of between about 1:10 to about 1:40 of fluticasone furoate to lipid is substantially different from a weight ratio of about 1.10:1 to about 1.40:1 of fluticasone furoate to lipid.
A similar issue appears to be applicable to claim 23, wherein the above disclosure fails to provide adequate support for the range of from about 1.10 to about 1.20.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0050945 A1) in view of Preswetoff-Morath et al. (US 2009/0324699 A1).
Chen et al. (hereafter referred to as Chen) is drawn to a composition intended to be administered to the lungs for treatment of pulmonary sarcoidosis, as of Chen, title and abstract. The composition of Chen may be a liposome, as of Chen, at least 
As to part (i) of claim 21, the claim requires DPPC and cholesterol in a specific ratio. The compositions of Chen may include DPPC and cholesterol in the following ratios, as of Chen, paragraph 0382.

    PNG
    media_image2.png
    225
    407
    media_image2.png
    Greyscale

The above taught range of DPPC to cholesterol overlaps with the recited range of about 0.6:1 to about 1.4:1 molar ratio of DPPC to cholesterol. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to part (ii) of claim 21, the claim requires a weight ratio of fluticasone furoate to lipids of about 1.1 to about 1.4. Chen teaches the following, as of paragraph 0400, reproduced below.

[0400] In order to minimize dose volume and reduce patient dosing time, in one embodiment, it is important that liposomal entrapment or complexing of the lipid component to the disease-modifying antisarcoid 

This appears to overlap with the required ratio of active ingredient to lipid. The skilled artisan would have been motivated to have used fluticasone furoate as the active ingredient because it is taught as of Chen, paragraphs 0314, 0320, and 0336. Therefore, the weight ratios taught by Chen appear to overlap with the claimed weight ratios.
Chen appears to be silent regarding the pH.
Preswetoff-Morath et al. (hereafter referred to as Morath) is drawn to a liposomal composition for treating rhinitis, as of Morath, title and abstract. The composition of Morath is administrable via nasal spray, as of Morath, paragraph 0094. The composition of Morath has a pH of between 4 and 7, as of paragraph 0018.
Morath differs from the claimed invention because Morath teaches a different drug other than fluticasone furoate.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the pH of the composition of Chen to have been in the range of Morath. Chen 
As to claim 22, the teachings of Chen, paragraph 0382 appear to overlap with the recited DPPC:cholesterol molar ratio of about 0.8:1 to about 1.2:1.
As to claim 23, the teachings of Chen of paragraph 0400 appear to overlap with the recited ratio of fluticasone furoate to lipid.
As to claim 24, the pH range taught by paragraph 0018 of Morath overlaps with the recited pH range.


Allowable Subject Matter
Claims 1-5 and 8-11 are not subject to a prior art rejection and therefore appear to be in condition for allowance.
As close prior art, the examiner cites Chen et al. (US 2017/0050945 A1), which is discussed above. Chen et al. (hereafter referred to as Chen) is drawn to a composition intended to be administered to the lungs for treatment of pulmonary sarcoidosis, as of Chen, title and abstract. The composition of Chen may be a liposome, as of Chen, at least paragraph 0388. Chen teaches fluticasone furoate, as of Chen, paragraphs 0314, 
Instant claim 1 requires that the concentration of fluticasone furoate be about 1 mg per 100 mL. Chen appears to be silent with regard to the active agent concentration. The examiner takes the position that it would not have been prima facie obvious for the skilled artisan to have optimized the concentration to have been in the claimed range for at least the following reasons.
As additional relevant prior art, the examiner cites Giavina-Bianchi et al. (Therapeutics and Clinical Risk Management, Vol. 4:2, 2008, pages 465-472). Giavina-Bianchi et al. (hereafter referred to as Bianchi) is drawn to a fluticasone furoate nasal spray for the treatment of rhinitis, as of Bianchi, page 465, title and abstract. Bianchi differs from the claimed invention because Bianchi does not teach a liposome.
Unlike Chen, Bianchi teaches a dose and a concentration of fluticasone furoate, as of Bianchi, page 467, left column, relevant text reproduced below.

    PNG
    media_image3.png
    469
    624
    media_image3.png
    Greyscale

As such, Bianchi teaches 27.5 µg of fluticasone furoate per 50 µL. The examiner notes the following unit conversion.
            
                
                    
                        27.5
                         
                        μ
                        g
                    
                    
                        50
                         
                        μ
                        L
                    
                
                ×
                
                    
                        1
                         
                        m
                        g
                    
                    
                        1000
                         
                        μ
                        g
                         
                    
                
                ×
                
                    
                        1000
                         
                        μ
                        L
                    
                    
                        1
                         
                        m
                        L
                    
                
                ×
                
                    
                        2
                    
                    
                        2
                    
                
                 
                =
                
                    
                        55
                         
                        m
                        g
                    
                    
                        100
                         
                        m
                        L
                    
                
            
         
As such, Bianchi’s teaching of a fluticasone furoate concentration of 55 mg per 100 mL is over an order of magnitude greater than the claimed concentration of about 1 mg per 100 mL.
Bianchi also teaches the following, as of page 467, left column, relevant text reproduced below.

    PNG
    media_image4.png
    219
    629
    media_image4.png
    Greyscale

As such, the composition of Bianchi appears to comprise less than a full dose. This is because a full dose is between 55-110 µg, whereas the composition of Bianchi comprises only 27.5 µg.
Given the teachings of Bianchi, the skilled artisan would not have been motivated to have optimized the concentration of fluticasone furoate to have been in the range of about 1 mg per 100 mL. This is because of the following reasons:
This concentration is over an order of magnitude lower than the concentration taught by Bianchi; and
In view of the fact that the concentration taught by Bianchi results in a dose that is below what the FDA deems to be an effective dose, the skilled artisan would have expected that reducing the concentration of fluticasone furoate in Bianchi by an order of magnitude would have resulted in administration of a dose that is well below the effective dose.
As such, the skilled artisan would not have been motivated to have optimized the dose of fluticasone furoate in Chen to have been in the claimed range because, based upon the teachings of Bianchi, it would have been expected that doing so would have resulted in a composition in which the amount of fluticasone furoate administered would 


Conclusion
Less than all claims are in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612